In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                      No. 06-21-00004-CV



                 SURRIE FENLAW, Appellant

                               V.

HARMONY INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees




            On Appeal from the 115th District Court
                   Upshur County, Texas
                  Trial Court No. 09-25TX




          Before Morriss, C.J., Burgess and Stevens, JJ.
           Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION

       Appellant Surrie Fenlaw filed a timely pro se notice of appeal on January 14, 2021. The

reporter’s record was filed on February 22, 2021. The clerk’s record was filed on March 18,

2021. The original deadline for Fenlaw’s appellate brief was April 19, 2021. At Fenlaw’s

request, this Court extended the deadline for filing his appellate brief until May 19, 2021. On

June 3, 2021, we notified Fenlaw that his brief was late and set a new briefing deadline of

June 18, 2021. We warned Fenlaw that failure to file a brief by the June 18 deadline could result

in dismissal of the appeal for want of prosecution.

       On June 17, 2021, we received a document that purported to be Fenlaw’s appellate brief.

That same day, we sent Fenlaw a letter explaining that, for numerous reasons, the document we

received was inadequate to serve as a brief because it did not meet the requirements of Rule 38.1

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. In our letter, we provided

Fenlaw with a detailed explanation of why the document he provided to this Court failed to

comply with Rule 38.1 and provided Fenlaw with the opportunity to cure the deficiencies in his

brief. We informed Fenlaw that, if he did not file a brief that complied with Rule 38.1 by July 8,

2021, the appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P.

38.8(a).

       On July 8, 2021, Fenlaw provided this Court with a second document that we construed

as a revised brief. That document also failed to comply with the requirements of Rule 38.1.

Having received no document from Fenlaw that meets the requirements of an appellate brief



                                                 2
under Rule 38.1 of the Texas Rules of Appellate Procedure, Fenlaw’s appeal is ripe for

dismissal.1

        Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution. See TEX. R. APP. P. 38.8, 42.3; see also Running v. City of

Athens, No. 12-18-00047-CV, 2018 WL 2326775, at *1 (Tex. App.—Tyler, May 23, 2018, no

pet.) (mem. op.) (per curiam).




                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:           July 12, 2021
Date Decided:             July 13, 2021




1
 Having provided Fenlaw with ample opportunity to file a proper brief in this matter, we are disinclined to provide
him with further direction on how to file a brief that complies with Rule 38.1 of the Texas Rules of Appellate
Procedure. Moreover, we do not have the opposing party’s brief and, therefore, cannot affirm upon that brief
without examining the record. See TEX. R. APP. P. 38.8(a).
                                                        3